DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Responsive to communication filed on 7/26/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 8-9, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere (US 2019/0065323).

Regarding claim 1, Dhamdhere teaches: A method comprising: 
receiving, by a processing device, from an application (¶ 18, “container cluster service 120 is configured to receive requests via APIs 134 for, and to create, application instance objects that are custom resource objects capturing metadata associated with containerized applications”) executing within a virtualized execution environment (¶ 16, “container cluster service 120 runs in a container cluster 100.sub.1, which may include multiple containers running on virtual machines in host computing systems”), a request to generate a snapshot of the virtualized execution environment (¶ 38, “As shown, method 400 begins at step 410, where container cluster service 120 receives a request to create a snapshot of the application instance”), wherein the snapshot comprises a state of the virtualized execution environment (¶ 40, “the obtained configuration information may include an application name, state, storage use, properties of a storage application, and so on”); 
forwarding, to a virtualization manager, the request to generate the snapshot (¶ 40, “The application snapshot object that is created may include application configuration information obtained from the corresponding application instance object by, e.g., invoking API(s) provided by a container orchestrator”); 
receiving, from the virtualization manager, a result of the request to generate the snapshot, the result indicating whether the snapshot was generated (¶ 45, “At step 470, container cluster service 120 updates the snapshot object created at step 430 to include reference(s) to the data volume snapshot(s)”); and 
forwarding, to the application, the result of the request (¶ 46, “with respect to step 450, if any of the post-snapshot script(s) fail, container cluster service 120 may either fail the snapshot operation or capture the failure information and continue”). 
Dhamdhere does not expressly teach forwarding to a virtualization manager a request to generate a snapshot; however, a person having ordinary skill in the art would find this obvious in view of Dhamdhere’s disclosure of invoking APIs provided by a container orchestrator to create an application snapshot object (¶ 40).  Dhamdere’s container orchestrator corresponds to the claimed virtualization manager.

receiving the request is performed by an application programming interface (API) (¶ 17, “container cluster service 120 provides cluster service application programming interfaces ( APIs) 134 that extend resource object APIs 132 provided by the container orchestrator that manages container cluster 100.sub.1”) exposed to the application by a hypervisor managing the virtualized execution environment (¶ 26, “Hypervisor 210.sub.1 may run on top of a host operating system of host 202.sub.1 or directly on hardware components of host 202.sub.1”).

Regarding claim 3, Dhamdhere teaches: receiving the request is performed by an application programming interface (API) exposed to the application by a guest agent running within the virtualized execution environment (¶ 17, “container cluster service 120 provides cluster service application programming interfaces ( APIs) 134 that extend resource object APIs 132 provided by the container orchestrator that manages container cluster 100.sub.1”).

. 

Claim(s) 4, 7, 13, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere, as applied above, and further in view of Zou (US 10,061,656).

Regarding claim 4, Dhamdhere does not teach, however, Zou teaches: the request comprises a priority level identifying a priority of execution of the request (col. 20:42-56, “the first information is used to instruct that the snapshot operation be performed immediately after the snapshot instruction is received, that is, used to indicate that the snapshot operation has a high processing priority”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the request comprises a priority level identifying a priority of execution of the request, as taught by Zou, in the same way to the request to generate a snapshot, as taught by Dhamdhere. Both inventions are in the field of generating VM snapshots, and combining them would have predictably resulted in “a snapshot generating method, system, and apparatus, so as to implement consistency among snapshot data of an application”, as indicated by Zou (col. 1:52-54).

Regarding claim 7, Dhamdhere does not teach, however, Zou teaches: blocking execution of the application in response to receiving the request, until the result of the request is provided to the application (col. 18:31-33, “S702 : Suspend a write operation on each virtual machine at a consistent time point according to the snapshot instruction.”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the request comprises a priority level identifying a priority of execution of the request, as taught by Zou, in the same way to the request to generate a snapshot, as taught by Dhamdhere. Both inventions are in the field of generating VM snapshots, and combining them would have predictably resulted in “a snapshot generating method, system, and apparatus, so as to implement consistency among snapshot data of an application”, as indicated by Zou (col. 1:52-54).

Claim(s) 13, 17, and 20 correspond(s) to claim(s) 4 and 7, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere and Zou, as applied above, and further in view of Ye (US 9,507,672).

Regarding claim 5, Dhamdhere and Zou do not teach, however, Ye teaches: providing, to the virtualization manager, an instruction to restore the virtualized execution environment to the state of the snapshot in response to expiration of a timeout value comprised by the request (col. 14:38-47, “A physical host provides a final user with a user interface to trigger a memory snapshot recovery operation; the .
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the request comprises a priority level identifying a priority of execution of the request, as taught by Ye, in the same way to the request to generate a snapshot, as taught by Dhamdhere. Both inventions are in the field of generating and restoring VM snapshots, and combining them would have predictably resulted in “generating and recovering a memory snapshot of a virtual machine”, as indicated by Ye (col. 1:25-30).

Claim(s) 18 correspond(s) to claim(s) 5, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere, as applied above, and further in view of Nakamura (US 8,725,971).

Regarding claim 6, Dhamdhere does not teach, however, Nakamura teaches: determining whether an amount of data associated with a plurality of potential snapshots to be generated by a plurality of requests received from applications executing within the virtualized execution environment exceeds a threshold amount (col. 13:29-36, “As shown in FIG. 17, the snapshot performance control program 152 first executes bandwidth control processing (S201). More specifically, the ; and 
in response to the amount of data associated with the plurality of snapshots exceeding the threshold amount, cancelling one or more of the plurality of requests (col. 13:37-43, “the snapshot performance control program 152 first reduces the upper limit value of the throughput of the target volume 121 by 10% (S301)”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of determining whether an amount of data associated with a plurality of potential snapshots to be generated by a plurality of requests received from applications executing within the virtualized execution environment exceeds a threshold amount; and in response to the amount of data associated with the plurality of snapshots exceeding the threshold amount, cancelling one or more of the plurality of requests, as taught by Nakamura, in the same way to the request to generate a snapshot, as taught by Dhamdhere. Both inventions are in the field of generating and restoring VM snapshots, and combining them would have predictably resulted in a system that “enables a drop in the access performance to the source volume to be prevented by executing various control according to the snapshot usage method”, as indicated by Nakamura (col. 2:65-67).

Claim(s) 10-12 correspond(s) to claim(s) 6, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.